Citation Nr: 9922154	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed 
degenerative disc and joint disease involving the lumbar 
spine with sciatica.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had verified active military service from June 
1964 to June 1966 and from March 1967 to November 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 decision of the RO.  

The veteran appeared at a hearing before this Member of the 
Board sitting at the RO in May 1999.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has a clear diagnosis of PTSD.  

2.  No competent evidence has been submitted to show that the 
veteran currently suffers from disability manifested by 
degenerative disc and joint disease involving the lumbar 
spine with sciatica due to disease or injury which was 
incurred in or aggravated by service.  




CONCLUSION OF LAW

The veteran has not presented well-grounded claims of service 
connection for PTSD or for degenerative disc and joint 
disease involving the lumbar spine with sciatica.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a), 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation." 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions concerning question of medical 
diagnosis or causation cannot constitute evidence to render a 
claim well grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  


Service connection for claimed PTSD

A careful review of the record reveals that Vet Center 
records dated in February 1990 which show treatment for 
"symptoms of PTSD" and "partial PTSD symptoms."  These 
records cannot constitute a clear diagnosis of PTSD, however.  
Moreover, in a VA examination administered in April 1997, a 
VA examiner reviewed the veteran's symptomatology and 
specifically considered the possibility of PTSD but did not 
render a diagnosis of PTSD.  In fact, review of the entire 
claims folder reveals no medical evidence showing the veteran 
currently suffers from PTSD due to service.  This being the 
case, the veteran's claim does not meet the first requirement 
set forth by the Court in Caluza (competent evidence of a 
current disability).  Accordingly, the Board must find the 
veteran has not submitted a well-grounded claim of service 
connection for PTSD.  


Service connection for claimed degenerative disc and joint 
disease
involving the lumbar spine with sciatica

A careful review of the veteran's service medical records 
shows that the veteran was treated for a sore back in June 
1964 shortly after entering service and was diagnosed as 
having "muscle strain."  At that time, the veteran was 
reported to recall no significant previous injury to his 
back, but did claim to have had a calcium deposit removed in 
1962.  The report of an X-ray examination administered that 
same month showed "no abnormalities of the thoracic spine" 
and "normal dorsal spine", although deformity of L-4, L-5 
of unknown etiology was reported.  Additionally, another X-
ray examination was administered in July 1964 which was 
reported to show "slight narrowing of L5-S1 and small 
calcific density between L3-4", although the veteran was 
described as "absolutely fit for duty."  The veteran was 
again treated for back pain in November 1964.  An undated 
(but presumably later) service medical record shows further 
treatment for back pain, listing an impression of "acute 
lumbosacral strain."  There are no further records of in-
service back treatment, however, and the veteran's November 
1967 separation examination is silent as to any back 
condition.  

Post-service, in connection with a January 1970 VA 
psychiatric examination the veteran reported an injury to his 
back in 1969 while working at a supermarket.  The injury was 
apparently severe enough for the veteran to receive 5 weeks 
of workman's comp for the injury.  The veteran also reported 
treatment for a "catch" in his back in September 1969, 
although records of this treatment were not available.  

A treatment record dated in November 1991 shows a diagnosis 
of "chronic low back pain and refers to a 1987 compound 
fracture of L3-4 with stenotic lesion.  A December treatment 
report refers to compressions of L4-5 in 1985.  The report of 
an electromyogram administered at that time shows an 
impression of "possible radiculopathy affecting the L5 
root" but states the veteran's back is otherwise almost 
completely normal.  A January 1992 CAT scan report states the 
veteran suffers from a disc herniation of a moderate degree 
in the left L5 nerve root.  

The report of a VA examination administered in April 1997 
notes the veteran's history of back troubles and shows a 
diagnosis of "sciatic nerve damage with a lumbar spine 
condition."  Once again, however, the examination report 
contains no medical opinion linking that condition or any 
other back condition to the veteran's service.  

In fact, no competent evidence has been submitted to support 
the veteran's lay assertions that there is a nexus between 
his currently demonstrated disability manifested by 
degenerative disc and joint disease involving the lumbar 
spine with sciatica and any disease or injury which was 
incurred in or aggravated by service.  This being the case, 
the veteran's claim does not meet the third requirement set 
forth by the Court in Caluza.  Accordingly, the Board must 
find the veteran has not submitted a well-grounded claim for 
degenerative disc and joint disease involving the lumbar 
spine with sciatica.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) to assist the 
veteran with the development of evidence.  



ORDER

The veteran has not submitted well-grounded claims of service 
connection for PTSD or degenerative disc and joint disease 
involving the lumbar spine with sciatica.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

